                 CASE 0:18-cr-00194-NEB-DTS Doc. 168 Filed 09/23/20 Page 1 of 1
                       IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MINNESOTA

                                      CRIMINAL JURY TRIAL
UNITED STATES OF AMERICA,                                               COURT MINUTES
                                                              Case Number: 18-cr-194 (1) (NEB/DTS)
                       Plaintiff,
 v.                                                    Date:                September 23, 2020
                                                       Courthouse:          St. Paul
Kenneth Davon Lewis (1),                               Courtroom:           3A
                                                       Court Reporter:      Erin Drost
                                                       Time Commenced:      9:05 a.m. - 10:35 a.m.
                       Defendant.                                           11:00 a.m. - 12:10 p.m.
                                                       Time Concluded:      1:15 p.m. - 2:15 p.m.
                                                                            2:45 p.m. - 3:15 p.m.
                                                       Time in Court:       4 hours and 10 minutes

Jury Trial before Nancy E. Brasel, United States District Judge, in Courtroom 15E, Minneapolis, Minnesota.


APPEARANCES:
 Plaintiff:     Thomas Calhoun-Lewis, Assistant U.S. Attorney
 Defendant:     Kevin Riach, CJA Appointed Attorney


PROCEEDINGS:
 : Jury Trial -(Trial Day 3)
 : Government Witnesses: Britta Mattox, Lt. Daniel Douglas, Shannon Black, Kelly O’Donnell, Norman
   Henderson, Erin Moriarity, and Brittany Hanson
 : The Government rests.
 : The Defendant’s Rule 29 Motion for Judgment of Acquittal was moved, argued and denied.
 : Defendant Witness: Officer Anthony Newton
 : Stipulations by the parties were reviewed by the parties and defendant agreed to their admission.
 : Trial continued to September 24, 2020 at 9:00 a.m.

Date: September 23, 2020                                                                               s/KW
                                                       Signature of Courtroom Deputy to Judge Nancy E. Brasel
